Citation Nr: 1739898	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-31 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic mental disability(ies) inclusive of posttraumatic stress disorder (PTSD) and depression due to a miscarriage that occurred while on inactive duty for training.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel
INTRODUCTION

The appellant is a Veteran who is currently service connected for a lumbosacral spine disability.  She served with the United States Army Reserves (USAR), although as noted below her periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) require further corroboration.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The Veteran testified in a videoconference hearing in August 2016.  

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed that she suffers from psychiatric disorders as a result of a miscarriage that she experienced during a period of INACDUTRA.  She has submitted multiple statements of her own to that effect, and the record also contains statements from others, including fellow servicemembers and her husband, supporting her contentions that she has exhibited signs mental/emotional trauma.  

The Board would point out that 38 C.F.R. § 3.6(a) indicates that service connection may be granted for disability from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  This section does not specifically list miscarriage as a covered event.  That having been noted, the claims file does not contain thorough corroboration of the Veteran's exact periods of ACDUTRA and INACDUTRA, and those dates should be corroborated before the claim is decided by the Board.  With regard to ACDUTRA, service connection may be grated for disability due to both disease and injury incurred therein, a different standard for ACDUTRA.  While the Veteran has characterized the period in question as INACDUTRA, service records may show that this is not in fact the case and that the service may in fact have been ACDUTRA, and further clarification is needed in this regard.

The Board also notes that the Veteran stated, in her August 2016 videoconference hearing, that she was treated for the claimed condition(s) by two therapists.  Attempts should be made to gather enough information and any required authorizations from the Veteran in order to request those records on her behalf.

Finally, it appears, based on the amount of returned mail in the Veteran's claims file, that the address on file in association with her claim is not current/correct.  Thus, an attempt should be made to contact the Veteran in order to verify her current address. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to verify her current address.  Update the address on file, if necessary.  Also ask her to provide as much information as possible about the date, location, and circumstances of her miscarriage. 
Request any information and authorizations needed to obtain any outstanding medical records pertinent to this claims, including but not limited to any private treatment records, following proper VA procedures.  Any attempts made to obtain the Veteran's medical records, and any determinations made as to the unavailability of those records, should be documented in the claims folder.  If any such records cannot be obtained, the Veteran should be notified in writing.

2.  Perform all necessary development to ensure that the Veteran's complete service personnel and treatment records have been obtained and associated with the claims file.  Contact the National Personnel Records Center, the Records Management Center, the Army Reserve Personnel Center, the Veteran's USA/USAR and unit(s), or any other appropriate entity, to verify the dates of her military service in the USAR, to include the dates for each period of ACDUTRA and INACDUTRA that she attended, as well as any periods of active duty.  Then, summarize the findings (stating what the beginning and end dates of each period of active duty, ACDUTRA, or INACDUTRA were), and include a copy of the summary in the claims file.

3.  Then, after ascertaining whether any additional development is warranted (possibly to include a VA psychiatric examination, depending on the results of the service records search), readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






